DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 26. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections – 35 USC  103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guven et al., U.S. Patent Publication Number 2009/0285483 A1, in view of Kazman, U.S. Publication Umber 2005/0267778 A1, further in view of Benzies, U.S. Patent Publication Number 2018/0107269 A1.

Regarding claim 1, Guven discloses an electronic device (102, scan device), comprising: one or more processors (paragraph 0030, may include at least one processor); and memory storying one or more programs 
and while providing the communication session, adjusting the display of product information using information received from the communication session (paragraph 0016, providing contemporaneous product information with animated virtual representation by identifying a product, an animated virtual representation is generated in a display of the user device, information about the product is conveyed to the user by virtual interaction with the animated virtual representation; paragraph 0018, communicate with at least one device such that upon identifying a product, product information is retrieved, and an animated virtual representation is composed for display on the user device to dynamically provide real-time information to the user; paragraph 0027, virtual representation may be one or more animated graphical avatars, which appear to reside on the physical product 
and displaying a representation of the product by: capturing an image using a camera (paragraph 0035 scan device include an image acquisition, may include a camera; figure 2B); generating a view of an environment by compositing a virtual object representing the product and the captured image (paragraph figure 2C; paragraph 0017, based upon the product an avatar overlay, is generated in a display of the user device, i.e. a compositing a virtual object and a captured image); and displaying the view of the environment (figure 2C).
	However it is noted that Guven discloses in the abstract based upon the product, an animated virtual representation is generated, but fails to specifically disclose displaying a virtual object of the product in a computer-generated reality environment, wherein activating the computer-generated 
Kazman discloses an electronic device, comprising: one or more processors (330, processor paragraph 0033); and providing a communication session with a remote user (paragraph 0020, provided is a virtual consultation system that is accessible via one or more networks); and while providing the communication session: adjusting the display of product information using information received from the communication session (paragraph 0023, the presentation of the consultant in the first presentation means is updated, for example, to maintain real-time consultation); capturing an image using a camera (paragraph 0032, at least one camera may be provided such that the user may be viewed by consultant); generating a view of the computer-generated reality environment by compositing the virtual object of the product and the captured image (paragraph 0024, information related to the transaction, e.g. consultation information, may be presented via a second presentation means at the user device, the consultant can control the presentation of the consultant information); and displaying the view of the computer-generated reality environment (paragraph 0030, presentation means may presented within the same display or window).

Benzies discloses an electronic device, comprising: one or more processors (processor, 32); and memory (memory, 34) storing one or more programs activating a computer-generated reality mode for displaying a virtual object of the product in a computer-generated reality environment (paragraph 0125, display a computer-generated scene an interactive virtual object), wherein activating the computer-generated reality mode includes: capturing an image using a camera (paragraph 0185, produce a sequence of images; paragraph 0218, obtains photographic data); generating a view of the computer-generated reality environment by compositing the virtual object of the product and the captured image (paragraph 0199, generates a computer generated representation of a structure in a geographical area surrounding the structure); and displaying the view of the computer-generated reality environment (paragraph 0201, processor displays the computer generated scene in virtual reality by rendering a series of images).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the product display information and consultation and communication help as disclosed by Guven and Kazman, generating or activating a computer generated reality mode as disclosed by 

Regarding claim 2, Guven discloses the one or more programs further including instructions for: displaying an avatar of the remote user (paragraph 0039, customer service representatives may be virtually generated in the form of an avatar, Examiner interprets customer service representatives as remote user).
	Kazman discloses paragraph 0023, the consultant may be represented as an avatar.

Regarding claim 3, Guven discloses wherein the product information comprising the image of the product is displayed using information received from the communication session (paragraph 0038, product is mapped to the information source, the product information is retrieved and/or product 

Regarding claim 4, Guven discloses the one or more programs further including instructions for: while providing the communication session, adjusting the display of product information responsive to input of a user of the electronic device (paragraph 0038, update a product with virtual clicks; paragraph 0055, to navigate, depending on the capabilities of the phone, the user can tilt the phone toward a region of interest, pan and zoom, or touch an avatar, which Examiner interprets as adjusting a display of product information responsive to input of a user, see figure 3, in that the avatar is associated with the product in a virtual product space, paragraph 0057, therefore the moving navigating and touch, pan and zoom of an avatar would adjust the display of the product information due to the field of view or viewable screen region as one of ordinary skill in the art would easily recognize, as shown in figure 3 and 4).

Regarding claim 5, Guven discloses wherein compositing the virtual object and the captured image is based on a determined orientation of the electronic device, a determined position of the electronic device, or a determined pose of the electronic device (paragraph 0050, a camera could be pointed at the shopper/end user enabling the avatar to communicate 

Regarding claim 6, Guven discloses wherein compositing the virtual object and the captured image is based on an identified surface in the captured image (figure 2A, although not specifically recited, a surface is identified in figure 2A having marker located on top).

Regarding claim 7, Guven discloses wherein compositing the virtual object and the captured image is based on an identified feature point in the captured image (paragraph 0049, marker detector that would trigger scan or image a mark on a product, which would result in the appearance of an avatar, Examiner interprets mark on product as an identified feature point in the captured image; paragraph 0056, providing contemporaneous product information with animated virtual representations, a product is identified by detecting a marker with a user device).




Regarding claim 9, Guven discloses wherein generating the view of the environment includes compositing the virtual object, a virtual product demonstration, and the captured image (paragraph 0049, the avatar appears on the product, which Examiner interprets as a composited virtual object, in this instance and explains information about the product, its features, its capabilities etc.; paragraph 0015).

Regarding claims 10-17, they are rejected based upon similar rational as above.  Guven further discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device, the one or more programs including instructions (paragraph 0029).



	Regarding claims 26-28, however it is noted that Guven fails to specifically disclose while providing the communication session, detecting an input corresponding to a selection of the image of the product, wherein activating a computer-generated reality mode for displaying a virtual object of the product in a computer-generated reality environment includes: in response to detecting the input, activating the computer-generated reality mode.
Kazman discloses while providing the communication session, detecting an input corresponding to a selection of the image of the product (paragraph 0024, virtual consultation system, may have access to information related to the various products and services being offered. Depending on the embodiment, the user can interact with this information through user input at the user device. For example, if the consultant presented a selection of products in the second presentation means, the user may be able to select a product or products for obtaining further information), wherein activating a mode for displaying a object of the product in an environment includes: in response to detecting the input, activating the mode (paragraph 0031, the consultation information is provided as a function of the consultant's input, at least in part. This allows 
	It is further noted that Kazman fails to disclose the mode as a computer generated reality mode and the object as a virtual object and the product in a computer generated reality mode.
	Benzies discloses paragraph 0125, display a computer-generated scene an interactive virtual object), and (paragraph 0199, generates a computer generated representation of a structure in a geographical area surrounding the structure).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in product display with communicated session of information from a remote advisor/salesperson/support person/consultant as disclosed by Guven, activating a mode such as disclosed by Kazman where a virtual consultation is presented to the user for selected input of a product, to guide and conduct the consultation session in a meaningful, informative and efficient manner--providing the user with needed or desired information, such as might be needed to investigate, view, compare or purchase products.  It further would have been obvious to include the computer generated scene and virtual .

Response to Arguments
	Applicant argues the prior art cited Guven recites a scan of an item and receive additional information about the item.  Examiner responds Applicant’s claimed invention scans an item also to receive additional information, otherwise it would be unclear what information the user is requesting additional information about.  Applicant argues specifically Guven fails to disclose a virtual object of the product.  Examiner responds the combination of Guven, Kazman and Benzies discloses a virtual object of the item, with Guven disclosing a product as recited in figure 2A and Benzies discloses a virtual object of the item, for purposes of manipulating and an interactive virtual object can receive manipulation commands and respond to the manipulation commands such as operating and moving the interactive virtual object.  Therefore it would have been obvious to one of ordinary skill in the art to achieve the explained information about the product, its features, its capabilities, permits the avatar to point out features of the product directly to the user and provides graphical, animated and 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Korah et al., 		2012/0086727 A1

Korah discloses paragraph 0070, image-based tracking for Augmented Reality need not be utilized. By reformulating the challenges of tracking within the context of an underlying 3D scene, items can be more easily tracked and associated. A 3D scene can be reasoned to generate a representation while tracking 2D features such as points or lines. To alleviate .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616